Case 7:18-cv-00160-LSC Document 92-6 Filed 03/04/19 Page 1 of 5            FILED
                                                                  2019 Mar-04 PM 05:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




     Exhibit A-5




                                                             App. 200
#
           Case 7:18-cv-00160-LSC Document 92-6 Filed 03/04/19 Page 2 of 5
                                                    Section:
                                                    Wigxmsr>#                       VII.  Rules of Conduct
                                                                                    ZMM1##Vypiw#sj#Gsrhygx#
                                                    Revision  Date:
                                                    Vizmwmsr#Hexi>#                          01-01-15
                                                                                             34034048#
                                                    Supersedes    Policy Dates:              01-01-08
       Fkuekrnkpct{!Cevkqpu!
       Disciplinary Actions                         Wytivwihiw##Tspmg}#Hexiw>#
                                                    Approved   By:
                                                    Ettvszih#F}>#                   #
                                                                                             3403403<#

                                                    Title
                                                    Xmxpi#                          CEO
                                                                                    GIS#
               Applies to all employees of Simmons Foods, Inc., its Affiliates and Subsidiaries
               Ettpmiw#xs#epp#iqtps}iiw#sj#Wmqqsrw#Jsshw/#Mrg1/#mxw#Ejjmpmexiw#erh#Wyfwmhmevmiw#
#
#
                                                             !
RWTRQUG<!
PURPOSE:
!
Vq!   guvcdnkuj! ac! hckt-!
To establish                 eqpukuvgpv! and
                      fair, consistent    cpf! gswkvcdng!      ogcpu! of
                                                 equitable means       qh! communicating
                                                                            eqoowpkecvkpi! unsatisfactory
                                                                                                 wpucvkuhcevqt{! job
                                                                                                                   lqd!
rgthqtocpeg-!dgjcxkqt-!qt!xkqncvkqp!qh!Eqorcp{!rqnke{/!
performance,      behavior, or violation of Company policy.
!
Rqnke{<!
Policy:
!
Wpucvkuhcevqt{! job
Unsatisfactory      lqd! performance,
                         rgthqtocpeg-! behavior,
                                          dgjcxkqt-! or qt! violation
                                                            xkqncvkqp! of
                                                                        qh! Company
                                                                            Eqorcp{! policy
                                                                                         rqnke{! can
                                                                                                  ecp! be
                                                                                                       dg! addressed
                                                                                                           cfftguugf!
vjtqwij! ac! variety
through        xctkgv{! of
                         qh! disciplinary
                              fkuekrnkpct{! actions.
                                              cevkqpu/! Vjgug!    cevkqpu! include:
                                                         These actions       kpenwfg<! verbal
                                                                                        xgtdcn! warnings,
                                                                                                 yctpkpiu-! written
                                                                                                              ytkvvgp!
yctpkpiu-! suspension,
warnings,     uwurgpukqp-! or qt! termination
                                  vgtokpcvkqp! of
                                                qh! employment.
                                                    gornq{ogpv/! ! Vjg!     rtqrgt! fkuekrnkpct{!
                                                                      The proper                    cevkqp! to
                                                                                     disciplinary action    vq! use
                                                                                                                wug! is
                                                                                                                     ku!
fgrgpfgpv!qp!vjg!ugtkqwupguu-!equv-!rqvgpvkcn!equv-!uchgv{!hcevqt-!cpf!vjg!pwodgt!qh!vkogu!qh!vjg!
dependent     on the seriousness, cost, potential cost, safety factor, and the number of times of the
kphtcevkqp/!!Vjg!iqcn!ku!vq!ejcpig!wpceegrvcdng!dgjcxkqt!qt!rgthqtocpeg!vq!rqukvkxg!tguwnvu/!
infraction.    The goal is to change unacceptable behavior or performance to positive results.
!
Rtqegfwtg<!
Procedure:
!
           Warning: ! Vjg!
Xgtdcn! Yctpkpi<!
Verbal                     The gornq{gg!
                                 employee willyknn! be
                                                    dg! given
                                                        ikxgp! ac! reason
                                                                   tgcuqp! for
                                                                            hqt! fkuekrnkpg!  cpf! expectations
                                                                                 discipline and    gzrgevcvkqpu! hqt!
                                                                                                                   for
hwvwtg!  rgthqtocpeg/! A
future performance.         C! record
                               tgeqtf! of
                                        qh! the
                                             vjg! verbal
                                                  xgtdcn! warning
                                                           yctpkpi! will
                                                                      yknn! bedg! maintained
                                                                                  ockpvckpgf! inkp! the
                                                                                                    vjg! employee's
                                                                                                         gornq{ggu!
rgtuqppgn!hkng/!!!
personnel    file.
!
Written      Yctpkpi<! ! The
Ytkvvgp! Warning:            Vjg! supervisor
                                    uwrgtxkuqt! will
                                                  yknn! give
                                                        ikxg! the
                                                               vjg! gornq{gg!
                                                                    employee ac! fgvckngf!      gzrncpcvkqp! of
                                                                                     detailed explanation      qh! the
                                                                                                                   vjg!
tgcuqp)u*!hqt!vjg!yctpkpi!cpf!gzrgevcvkqpu!hqt!hwvwtg!rgthqtocpeg/!!C!ukipgf!eqr{!yknn!dg!ikxgp!
reason(s)    for the warning and expectations for future performance. A signed copy will be given
vq!vjg!gornq{gg!wrqp!tgswguv!cpf!vjg!qtkikpcn!rncegf!kp!vjg!gornq{ggu!rgtuqppgn!hkng/!!
to  the employee upon request and the original placed in the employee's personnel file.
!
Hkpcn!Ytkvvgp!Yctpkpi!)Oc{!Kpenwfg!Uwurgpukqp*<!!Hkpcn!Ytkvvgp!Yctpkpiu!ctg!wugf!hqt!oqtg!
Final Written Warning (May Include Suspension): Final Written Warnings are used for more
ugtkqwu! infractions
serious   kphtcevkqpu! and
                         cpf! may
                               oc{! include
                                     kpenwfg! suspension.
                                               uwurgpukqp/! ./! ! The
                                                                  Vjg! counseling
                                                                       eqwpugnkpi! statement
                                                                                      uvcvgogpv! must
                                                                                                   owuv! include
                                                                                                         kpenwfg! the
                                                                                                                   vjg!
tgcuqp-!  cpf!  ngpivj!  qh! uwurgpukqp/!  ! C! Jwocp!    Tguqwtegu!    Tgrtgugpvcvkxg!
reason, and length of suspension. A Human Resources Representative must be present and/or  owuv!  dg! rtgugpv! cpf0qt!
kpxqnxgf!kp!cnn!uwurgpukqpu/!
involved    in all suspensions.
!
                 Rtkqt! to
Fkuokuucn<! ! Prior
Dismissal:              vq! termination,
                            vgtokpcvkqp-! Human
                                           Jwocp! Resources
                                                     Tguqwtegu! willyknn! review
                                                                          tgxkgy! the
                                                                                   vjg! situation
                                                                                        ukvwcvkqp! and
                                                                                                   cpf! approve
                                                                                                        crrtqxg! the
                                                                                                                   vjg!
fgekukqp!vq!vgtokpcvg/!!!
decision   to terminate.
!
Vjg!hqnnqykpi!gzcorngu!eqwnf!ngcf!vq!koogfkcvg!vgtokpcvkqp/!!
The following examples could lead to immediate termination.
!
c/!
a.       Kpuwdqtfkpcvkqp!qt!tghwucn!vq!rgthqto!qt!cvvgorv!vq!rgthqto!c!lqd/!
         Insubordination or refusal to perform or attempt to perform a job.
d/!
b.       Hkijvkpi!qp!eqorcp{!rtqrgtv{/!
         Fighting    on company property.
e/!
c.       Wpcwvjqtk|gf!tgoqxcn!qh!eqorcp{!rtqrgtv{!qt!uvgcnkpi/!
         Unauthorized       removal of company property or stealing.
f/!
d.       Knngicn!ftwiu!qp!eqorcp{!rtgokugu/!
         Illegal   drugs on company premises.
g/!
e.       Ygcrqpu!qp!rtgokugu/!
         Weapons      on premises.
h/!
f.       Rquuguukqp!qh!cneqjqn!qt!wug!qh!knngicn!ftwiu!qp!vjg!lqd-!qt!dgkpi!wpfgt!vjg!kphnwgpeg!qp!
         Possession     of alcohol or use of illegal drugs on the job, or being under the influence on
         eqorcp{!rtqrgtv{/!
         company      property.



                                                                                                     App.14#sj#
                                                                                                     Page
                                                                                                     Teki# 201
                                                                                                            of 47#
Electronic version of policy is the only official version of this policy.
Ipigxvsrmg#zivwmsr#sj#tspmg}#mw#xli#srp}#sjjmgmep#zivwmsr#sj#xlmw#tspmg}1#                     Simmons 000201
#
           Case 7:18-cv-00160-LSC Document 92-6 Filed 03/04/19 Page 3 of 5
                                                    Section:
                                                    Wigxmsr>#                       VII.  Rules of Conduct
                                                                                    ZMM1##Vypiw#sj#Gsrhygx#
                                                    Revision  Date:
                                                    Vizmwmsr#Hexi>#                          01-01-15
                                                                                             34034048#
                                                    Supersedes    Policy Dates:              01-01-08
       Fkuekrnkpct{!Cevkqpu!
       Disciplinary Actions                         Wytivwihiw##Tspmg}#Hexiw>#
                                                    Approved   By:
                                                    Ettvszih#F}>#                   #
                                                                                             3403403<#

                                                    Title
                                                    Xmxpi#                          CEO
                                                                                    GIS#
               Applies to all employees of Simmons Foods, Inc., its Affiliates and Subsidiaries
               Ettpmiw#xs#epp#iqtps}iiw#sj#Wmqqsrw#Jsshw/#Mrg1/#mxw#Ejjmpmexiw#erh#Wyfwmhmevmiw#
#
#
i/!!
g.       Gzeguukxg!vctfkpguu!cpf0qt!cdugpvggkuo/!
         Excessive tardiness and/or absenteeism.
j/!!
h.       Ycnmkpi!qhh!vjg!lqd/!
         Walking  off the job.
k/!!
i.       Vjtgg!eqpugewvkxg!fc{u!pq!ecnn.pq!ujqy/!
         Three consecutive days no call-no show.
l/!!
j.       Yknnhwn!fguvtwevkqp!qh!eqorcp{!rtqrgtv{/!
         Willful destruction of company property.
m/!!
k.       Wpcwvjqtk|gf!tgoqxcn!qh!WUFC!)jqnf*!vciu/!
         Unauthorized   removal of USDA (hold) tags.
n/!
1.       Hcnukh{kpi!rc{tqnn-!rgtuqppgn-!qt!eqorcp{!tgeqtfu-!kpenwfkpi!gornq{ogpv!crrnkecvkqp/!
         Falsifying payroll, personnel, or company records, including employment application.
o/!
m.       Tgngcukpi!eqphkfgpvkcn!kphqtocvkqp!vq!wpcwvjqtk|gf!rgtuqpu/!
         Releasing  confidential information to unauthorized persons.
p/!
n.       Fkutgictf!hqt!mpqyp!uchgv{!rqnkekgu!cpf!uchg!dgjcxkqt/!
         Disregard  for known safety policies and safe behavior.
q/!
o.       Ugzwcn!jctcuuogpv!qt!etgcvkpi!c!jquvkng!yqtmkpi!gpxktqpogpv/!
         Sexual harassment or creating a hostile working environment.
r/!
p.       Unggrkpi!qp!vjg!lqd/!
         Sleeping on the job.
#

#

#

#

!
!
#




                                                                                             App.2
                                                                                             Page
                                                                                             Teki# 202
                                                                                                  5#sj#
                                                                                                    of 47#
Electronic version of policy is the only official version of this policy.
Ipigxvsrmg#zivwmsr#sj#tspmg}#mw#xli#srp}#sjjmgmep#zivwmsr#sj#xlmw#tspmg}1#             Simmons 000202
#
           Case 7:18-cv-00160-LSC Document 92-6 Filed 03/04/19 Page 4 of 5
                                                    Section:
                                                    Wigxmsr>#                       ZMM1##Vypiw#sj#Gsrhygx#
                                                                                    VII.  Rules of Conduct
                                                    Revision  Date:
                                                    Vizmwmsr#Hexi>#                          34034048#
                                                                                             01-01-15
                                                    Supersedes    Policy Dates:
       Fkuekrnkpct{!Cevkqpu!
       Disciplinary Actions                         Wytivwihiw##Tspmg}#Hexiw>#
                                                    Approved   By:
                                                    Ettvszih#F}>#                   #
                                                                                             3403403<#
                                                                                             01-01-08

                                                    Title
                                                    Xmxpi#                          GIS#
                                                                                    CEO
               Applies to all employees of Simmons Foods, Inc., its Affiliates and Subsidiaries
               Ettpmiw#xs#epp#iqtps}iiw#sj#Wmqqsrw#Jsshw/#Mrg1/#mxw#Ejjmpmexiw#erh#Wyfwmhmevmiw#
#
#
Rtqrõukvq<!
Pronosito:
!
Guvcdngegt!wp!ogfkq!lwuvq-!eqpukuvgpvg!{!gswkvcvkxq!rctc!eqowpkect!wp!kpucvkuhcevqtkq!fgugorgóq-!
Establecer un medio justo, consistente y equitativo para comunicar un insatisfactorio desempeflo,
eqorqtvcokgpvq!q!xkqncekõp!fg!wpc!rqnïvkec!fg!nc!Eqorcóïc/!
comportamiento       o violacion de una politica de la Compaflia.
!
Politica:
Rqnïvkec<!
!
Gn!fgugorgóq!gp!gn!vtcdclq-!gn!eqorqtvcokgpvq!q!wpc!xkqncekõp!fg!wpc!rqnïvkec!fg!nc!Eqorcóïc!
El desempeflo en el trabajo, el comportamiento o una violacion de una politica de la Compaflia
rwgfgp!ugt!tguwgnvqu!c!vtcxëu!fg!wpc!xctkgfcf!fg!ceekqpgu!fkuekrnkpctkcu/!Guvcu!ceekqpgu!kpenw{gp<!
pueden   ser resueltos a traves de una variedad de acciones disciplinarias. Estas acciones incluyen:
cfxgtvgpekcu!xgtdcngu-!cfxgtvgpekcu!rqt!guetkvq-!uwurgpukõp!q!vgtokpcekõp!fgn!gorngq/!Nc!ceekõp!
advertencias    verbales, advertencias por escrito, suspension o terminacion del empleo. La accion
fkuekrnkpctkc! apropiada
disciplinaria    crtqrkcfc! para
                               rctc! usar
                                      wuct! fgrgpfg!
                                             depende de   fg! nc!  itcxgfcf-! costo,
                                                              la gravedad,    equvq-! equvq!   rqvgpekcn-! factor
                                                                                       costo potencial,    hcevqt! fg!
                                                                                                                    de
ugiwtkfcf! y
seguridad   {! el
               gn! numero
                   püogtq! de fg! veces
                                   xgegu! fg!
                                           de nc! kphtceekõp/! Gn!
                                              la infraccion.          qdlgvkxq! es
                                                                  El objetivo   gu! ecodkct!
                                                                                    cambiar gn!
                                                                                              el eqorqtvcokgpvq!
                                                                                                 comportamiento o    q!
tgpfkokgpvq!kpcegrvcdng!c!tguwnvcfqu!rqukvkxqu/!
rendimiento    inaceptable a resultados positivos.
!
Rtqegfkokgpvq<!
Procedimiento:
!
Cfxgtvgpekc!xgtdcn<!Ug!ng!fctã!cn!gorngcfq!wpc!tc|õp!rctc!nc!fkuekrnkpc!{!ncu!gzrgevcvkxcu!fgn!
Advertencia      verbal: Se le dard al empleado una razon para la disciplina y las expectativas del
fgugorgóq!hwvwtq/!Wp!tgikuvtq!fg!nc!cfxgtvgpekc!xgtdcn!ug!ocpvgpftã!gp!gn!ctejkxq!rgtuqpcn!fgn!
desempeflo    futuro. Un registro de la advertencia verbal se mantendra en el archivo personal del
gorngcfq/!!
empleado.
!
Cfxgtvgpekc! por
Advertencia      rqt! Guetkvq<!
                        Escrito: El Gn! supervisor
                                        uwrgtxkuqt! leng! fctã! cn! empleado
                                                          dard al   gorngcfq! una
                                                                                wpc! explicacion
                                                                                     gzrnkecekõp! detallada
                                                                                                   fgvcnncfc! de
                                                                                                               fg! nqu!
                                                                                                                   los
oqvkxqu! de
motivos   fg! la
               nc! advertencia
                   cfxgtvgpekc! y   {! las
                                       ncu! expectativas
                                            gzrgevcvkxcu! de fg! rendimiento
                                                                  tgpfkokgpvq! futuro.
                                                                                 hwvwtq/! Una
                                                                                          Wpc! eqrkc!
                                                                                                copia hktocfc!   ugtã!
                                                                                                       firmada sera
gpvtgicfc!cn!gorngcfq!c!rgvkekõp!{!gn!qtkikpcn!ug!eqnqectã!gp!gn!ctejkxq!rgtuqpcn!fgn!gorngcfq/!
entregada  al empleado a peticion y el original se colocard en el archivo personal del empleado.
!
Cfxgtvgpekc! Escrita
Advertencia      Guetkvc! Final
                            Hkpcn! (Puede
                                     )Rwgfg! Incluir       Suspension): Ncu!
                                               Kpenwkt! Uwurgpukõp*<!             cfxgtvgpekcu! escritas
                                                                            Las advertencias     guetkvcu! hkpcngu! ug!
                                                                                                           finales se
wucp!rctc!kphtceekqpgu!oãu!itcxgu!
usan  para infracciones Inas graves y        {!rwgfgp!kpenwkt!nc!uwurgpukõp/!Nc!fgenctcekõp!fg!eqpuglgtïc!
                                               pueden incluir la suspension. La declaracion de consejeria
fgdg! incluir
debe  kpenwkt! la
                nc! tc|õp!
                    razon y {! la
                               nc! duracion
                                   fwtcekõp! de
                                              fg! la
                                                  nc! suspension.
                                                      uwurgpukõp/! Un Wp! Representante
                                                                          Tgrtgugpvcpvg! fg!    Tgewtuqu! Humanos
                                                                                            de Recursos    Jwocpqu!
fgdg!guvct!rtgugpvg!{!0!q!kpxqnwetcfq!gp!vqfcu!ncu!uwurgpukqpgu/!
debe  estar presente y / o involucrado en todas las suspensions.
!
            Cpvgu! fg!
Fgurkfq<! Antes
Despido:               de nc!   vgtokpcekõp-! Recursos
                           la terminacion,      Tgewtuqu! Humanos
                                                              Jwocpqu! revisard
                                                                           tgxkuctã! nc!  ukvwcekõp! y
                                                                                      la situacion   {! aprobard
                                                                                                        crtqdctã! lanc!
fgekukõp!fg!vgtokpct/!
decision  de terminar.
!
Nqu!ukiwkgpvgu!glgornqu!rqftïcp!eqpfwekt!c!nc!vgtokpcekõp!kpogfkcvc/!
Los siguientes ejemplos podrian conducir a la terminacion inmediata.
!
c/!
a.      Kpuwdqtfkpcekõp!q!pgictug!c!tgcnk|ct!q!kpvgpvct!tgcnk|ct!wp!vtcdclq/!
        Insubordinacion o negarse a realizar o intentar realizar un trabajo.
d/!
b.      Rgngctug!gp!rtqrkgfcf!fg!nc!eqorcóïc/!
        Pelearse     en propiedad de la compaflia.
e/!
c.      Tgoqekõp!pq!cwvqtk|cfc!fg!rtqrkgfcf!fg!nc!gortguc!q!tqdq/!
        Remocion       no autorizada de propiedad de la empresa o robo.
f/!
d.      Ftqicu!kngicngu!gp!ncu!kpuvcncekqpgu!fg!nc!gortguc/!
        Drogas ilegales en las instalaciones de la empresa.
g/!
e.      Ctocu!gp!ncu!kpuvcncekqpgu/!
        Armas     en las instalaciones.
h/!
f.      Rqugukõp!fg!cneqjqn!q!gn!wuq!fg!ftqicu!kngicngu!gp!gn!vtcdclq-!q!guvct!dclq!nc!kphnwgpekc!gp!
        Posesion      de alcohol o el use de drogas ilegales en el trabajo, o estar bajo la influencia en
        nc!rtqrkgfcf!fg!nc!gortguc/!
        la propiedad de la empresa.



                                                                                                         App.6
                                                                                                         Teki#
                                                                                                         Page  203
                                                                                                              3#sj#
                                                                                                                of 47#
Electronic version of policy is the only official version of this policy.
Ipigxvsrmg#zivwmsr#sj#tspmg}#mw#xli#srp}#sjjmgmep#zivwmsr#sj#xlmw#tspmg}1#                    Simmons 000203
#
           Case 7:18-cv-00160-LSC Document 92-6 Filed 03/04/19 Page 5 of 5
                                                    Section:
                                                    Wigxmsr>#                       VII.  Rules of Conduct
                                                                                    ZMM1##Vypiw#sj#Gsrhygx#
                                                    Revision  Date:
                                                    Vizmwmsr#Hexi>#                          01-01-15
                                                                                             34034048#
                                                    Supersedes    Policy Dates:              01-01-08
       Fkuekrnkpct{!Cevkqpu!
       Disciplinary Actions                         Wytivwihiw##Tspmg}#Hexiw>#
                                                    Approved   By:
                                                    Ettvszih#F}>#                   #
                                                                                             3403403<#

                                                    Title
                                                    Xmxpi#                          CEO
                                                                                    GIS#
               Applies to all employees of Simmons Foods, Inc., its Affiliates and Subsidiaries
               Ettpmiw#xs#epp#iqtps}iiw#sj#Wmqqsrw#Jsshw/#Mrg1/#mxw#Ejjmpmexiw#erh#Wyfwmhmevmiw#
#
#
i/!!
g.       Tgvtcuq!gzegukxq!{!0!q!cwugpvkuoq!
         Retraso  excesivo y / o ausentismo
j/!!
h.       Ucnktug!fgn!vtcdclq/!
         Salirse del trabajo.
k/!!
i.       Vtgu!fïcu!eqpugewvkxqu!ukp!nncoct!{!ukp!rtgugpvctug/!
         Tres dias consecutivos sin llamar y sin presentarse.
l/!!
j.       Fguvtweekõp!kpvgpekqpcn!fg!nc!rtqrkgfcf!fg!nc!kortguc/!
         Destruccion   intencional de la propiedad de la impresa.
m/!!
k.       Gnkokpcekõp!pq!cwvqtk|cfc!fg!gvkswgvcu!fg!WUFC!swg!fkegp!)fgvgpgt*/!
         Eliminacion no autorizada de etiquetas de USDA que dicen (detener).
n/!
1.       Hcnukhkecekõp! de
         Falsificacion   fg! nomina,
                             põokpc-! personal
                                       rgtuqpcn! o
                                                 q! tgikuvtqu! fg! la
                                                    registros de   nc! empresa,
                                                                       gortguc-! kpenw{gpfq! uqnkekvwf! de
                                                                                 incluyendo solicitud   fg!
         gorngq/!
         empleo.
o/!
m.       Nkdgtct!kphqtocekõp!eqphkfgpekcn!c!rgtuqpcu!pq!cwvqtk|cfcu/!
         Liberar informacion confidencial a personas no autorizadas.
p/!
n.       Fgurtgekct!ncu!rqnïvkecu!fg!ugiwtkfcf!eqpqekfcu!{!gn!eqorqtvcokgpvq!ugiwtq/!
         Despreciar   las politicas de seguridad conocidas y el comportamiento seguro.
q/!
o.       Cequq!ugzwcn!q!etgct!wp!codkgpvg!fg!vtcdclq!jquvkn/!
         Acoso   sexual o crear un ambiente de trabajo hostil.
r/!
p.       Fqtokt!gp!gn!vtcdclq/!
         Dormir   en el trabajo.
!




                                                                                             App.4
                                                                                             Page
                                                                                             Teki# 204
                                                                                                  7#sj#
                                                                                                    of 47#
Electronic version of policy is the only official version of this policy.
Ipigxvsrmg#zivwmsr#sj#tspmg}#mw#xli#srp}#sjjmgmep#zivwmsr#sj#xlmw#tspmg}1#             Simmons 000204
